

115 HR 2436 IH: To amend the Food, Agriculture, Conservation, and Trade Act of 1990 to reauthorize the organic agriculture research and extension initiative.
U.S. House of Representatives
2017-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2436IN THE HOUSE OF REPRESENTATIVESMay 16, 2017Ms. Pingree (for herself, Mr. Newhouse, and Mr. Panetta) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Food, Agriculture, Conservation, and Trade Act of 1990 to reauthorize the organic
			 agriculture research and extension initiative.
	
 1.Short titleThis Act may be cited as the “Organic Agriculture Research Act of 2017”. 2.Organic agriculture research and extension initiative reauthorizedSection 1672B(e) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5925b(e)) is amended—
 (1)in paragraph (1)— (A)in subparagraph (B), by striking 2012 and inserting 2018; and
 (B)by amending subparagraph (C) to read as follows:  (C)$50,000,000 for each fiscal year thereafter.; and
 (2)in paragraph (2), by striking 2018 and inserting 2023. 